By-Laws OF The Student Loan Corporation (as amended through January 29, 2009) Article i Stockholders Section 1.01.Annual Meetings.An annual meeting of stockholders of the corporation shall be held for the election of directors of the corporation at such date, time and place either within or without the State of Delaware as may be designated by the Board of Directors of the corporation from time to time.Any other proper business may be transacted at the annual meeting. Section 1.02.Special Meetings.Special meetings of stockholders of the corporation may be called at any time by the Board of Directors, to be held at such date, time and place either within or without the State of Delaware as may be stated in the notice of the meeting. Section 1.03.Notice of Meetings.Whenever stockholders of the corporation are required or permitted to take any action at a meeting, a written notice of the meeting shall be given, which shall state the place, date and hour of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called.Unless otherwise provided by law, the written notice of any meeting of stockholders of the corporation shall be given not less than 10 nor more than 60 days before the date of the meeting to each stockholder entitled to vote at such meeting.If mailed, such notice shall be deemed to be given when deposited in the United States mail, postage prepaid, directed to the stockholder at such stockholder’s address as it appears on the records of the corporation. Section 1.04.Adjournments.Any meeting of stockholders of the corporation, annual or special, may adjourn from time to time, and notice need not be given of any such adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken.Any business which might have been transacted at the original meeting may be transacted at the adjourned meeting.If the adjournment is for more than 30 days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. Section 1.05.Quorum.At each meeting of stockholders of the corporation, except where otherwise provided by law or the certificate of incorporation of the corporation (the “Certificate of Incorporation”) or these By-laws, the holders of a majority of the outstanding shares of each class of stock entitled to vote at the meeting, present in person or represented by proxy shall constitute a quorum.For purposes of the foregoing, two or more classes or series of stock shall be considered a single class if the holders thereof are entitled to vote together as a single class at the meeting.In the absence of a quorum the stockholders so present may, by majority vote, adjourn the meeting from time to time in the manner provided by Section 1.04 of these By-laws until a quorum shall attend.Shares of capital stock of the corporation belonging on the record date for the meeting to the corporation or to another corporation, a majority of the shares entitled to vote in the election of directors of which is hold, directly or indirectly, by the corporation, shall neither be entitled to vote nor be counted for quorum purposes; provided, however, that the foregoing shall not limit the right of the corporation to vote stock, including but not limited to it own stock, hold by it in a fiduciary capacity. Section 1.06.Organization.Meetings of stockholders of the corporation shall be presided over by the Chairman of the Board of the corporation, if any, or, in the absence of the Chairman of the Board, by the Vice Chairman of the Board of the corporation, if any, or, in the absence of the Vice Chairman of the Board, by the President of the corporation or, in the absence of the President, by a Vice President of the corporation or, in the absence of such designation, by a chairman chosen at the meeting.The Secretary of the corporation or, in the absence of the Secretary, an Assistant Secretary of the corporation shall act as secretary of the meeting.In the absence of the foregoing persons, the chairman of the meeting may appoint any person to act as secretary of the meeting. Section 1.07.Voting:Proxies.Unless otherwise provided in the Certificate of Incorporation, each stockholder entitled to vote at any meeting of stockholders of the corporation shall be entitled to one vote for each share of stock held by such stockholder which has voting power upon the matter in question.Each stockholder entitled to vote at a meeting of stockholders of the corporation may authorize another person or persons to act for such stockholder by proxy, but no such proxy shall be voted or acted upon after three years from its date, unless the proxy provides for a longer period.A duly executed proxy shall be irrevocable if it states that it is irrevocable and if, and only as long as, it is coupled with an interest sufficient in law to support an irrevocable power.A stockholder may revoke any proxy which is not irrevocable by attending the meeting and voting in person or by filing an instrument in writing revoking the proxy or another duly executed proxy bearing a later date with the Secretary of the corporation.Except as required by law, voting at meetings of stockholders of the corporation need not be by written ballot.At all meetings of the stockholders for the election of directors of the corporation, a nominee in an uncontested election shall be elected to the Board of Directors if the votes cast for such nominee’s election exceed the votes cast against such nominee’s election.For purposes of these By-laws, an “uncontested election” means any meeting of stockholders at which directors are elected and with respect to which either (i) no stockholder has submitted notice of an intent to nominate a candidate for election pursuant to Section A(2) of Article 1.11 of these By-laws, or (ii) if such notice has been submitted, all such nominees have been withdrawn by stockholders on or before the tenth day before the corporation first mails its notice of meeting for such meeting to the stockholders.In all director elections other than uncontested elections, directors shall be elected by a plurality of the votes cast, and stockholders shall not be permitted to vote against any nominee for director.If the holders of preferred stock of the corporation are entitled to elect one or more directors in accordance with authorizing resolution(s) adopted pursuant to Article FOURTH of the Certificate of Incorporation, such directors shall be elected in accordance with this Section unless a different vote for election is specified in such resolution(s).If a nominee in an uncontested election is not elected by a majority vote, then the director shall offer to resign from his or her position as a director.Unless the Board of Directors decides to reject the offer or to postpone the effective date of the offer, the resignation shall become effective sixty (60) days after the date of the election.In making a determination whether to reject the offer or postpone the effective date, the Board of Directors shall consider all factors it deems relevant to the best interests of the corporation.If the Board of Directors rejects the resignation or postpones its effective date, it shall issue a public statement that discloses the reason for its decision.With respect to other matters, unless otherwise provided by law or by the Certificate of Incorporation or these By-laws, the affirmative vote of the holders of a majority of the shares of all classes of stock present in person or represented by proxy at the meeting and entitled to vote on the subject matter shall be the act of the stockholders of the corporation.Where a separate vote by class is required, the affirmative vote of the holders of a majority of the shares of each class present in person or represented by proxy at the meeting shall be the act of such class, except as otherwise provided by law or by the Certificate of Incorporation or these By-laws. Section 1.08.Fixing Date for Determination of Stockholders of Record.In order that the corporation may determine the stockholders entitled to notice of or to vote at any meeting of stockholders of the corporation or any adjournment thereof, entitled to receive payment of any dividend or other distribution or allotment of any rights, entitled to exercise any rights in respect of any change, conversion or exchange of stock or for the purpose of any other lawful action, the Board of Directors may fix, in advance, a record date, which shall not be more than 60 nor less than 10 days before the date of such meeting, nor more than 60 days prior to any other action.If no record date is fixed:(1) the record date for determining stockholders entitled to notice of or to vote at a meeting of stockholders of the corporation shall be at the close of business on the day next preceding the day on which notice is given or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held.A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders of the corporation shall apply to any adjournment of the meeting; provided, however, that the Board of Directors may fix a new record date for the adjourned meeting; and (2) the record date for determining stockholders of the corporation for any other purpose shall be at the close of business on the day on which the Board of Directors adopts the resolution relating thereto. Section 1.09.List of Stockholders Entitled To Vote.The Secretary of the corporation shall prepare and make, at least 10 days before every meeting of stockholders of the corporation, a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder.Such list shall be open to the examination of any stockholder of the corporation, for any purpose germane to the meeting, during ordinary business hours, for a period of at least 10 days prior to the meeting, either at place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the place where the meeting is to be held.The list shall also be produced and kept at the time and place of the meeting during the whole time thereof and may be inspected by any stockholder of the corporation who is present. Section 1.10.Voting Procedures and Inspectors of Elections.The corporation shall, in advance of any meeting of stockholders, appoint one or more inspectors to act at the meeting and make a written report thereof.The corporation may designate one of more persons as alternate inspectors to replace any inspector who fails to act.If no inspector or alternate is able to act at a meeting of stockholders, the person presiding at the meeting shall appoint one or more inspectors to act at the meeting.Each inspector, before entering upon the discharge of his duties in accordance with the provisions of the General Corporation Law of the State of Delaware, shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of his ability. The date and time of the opening and closing of the polls for each matter upon which the stockholders will vote at a meeting shall be announced at the meeting.No ballot, proxies or votes, nor any revocations thereof or changes thereto, shall be accepted by the inspectors after the closing of the polls except as provided under the General Corporation Law of the State of Delaware. In determining the validity and counting of proxies and ballots, the inspectors shall be limited to an examination of the proxies, any envelopes submitted with those proxies, any information provided in accordance with the provisions of the General Corporation Law of the State of Delaware, ballots and the regular books, and records of the corporation, except that the inspectors may consider other reliable information for the limited purpose of reconciling proxies and ballots submitted by or on behalf of banks, brokers, their nominees or similar persons which represent more votes than the holder of a proxy is authorized by the record owner to cast or more votes than the stockholder holds of record.If the inspectors consider other reliable information for the limited purpose permitted herein, the inspectors at the time they make their certification shall specify the precise information considered by them including the person or persons from whom they obtained the information, when the information was obtained and the basis for the inspectors’ belief that such information is accurate and reliable. Section 1.11.Notice of Stockholder Business and Nominations A. Annual Meetings of Stockholders. (1)Nominations of persons for election to the Board of Directors and the proposal of business to be considered by the stockholders may be made at an annual meeting of the stockholders (a) pursuant to the corporation’s notice of meeting, (b) by or at the direction of the Board of Directors or (c) by any stockholder of the corporation who was a stockholder of record at the time of giving of notice provided for in this section, who is entitled to vote at the meeting and who complies with the notice procedures set forth in this section. (2) For nominations or other business to be properly brought before an annual meeting by a stockholder pursuant to clause (c) of paragraph (A)(1) of this section, the stockholder must have given timely notice thereof in writing to the Secretary of the corporation and such other business must otherwise be a proper matter for stockholder action.To be timely, a stockholder’s notice shall be delivered to the Secretary at the principal executive offices of the corporation not later than the close of business on the 60th day nor earlier than the close of business on the 90th day prior to the first anniversary of the preceding year’s annual meeting; provided, however, that in the event that the date of the annual meeting is more than 30 days before or more than 60 days after such anniversary date, notice by the stockholder to be timely must be so delivered not earlier than the close of business on the 90th day prior to such annual meeting and not later than the close of business on the later of the 60th day prior to such annual meeting or the close of business on the tenth day following the day on which public announcement of the date of such meeting is first made by the corporation.Such stockholder’s notice shall set forth (a) as to each person whom the stockholder proposes to nominate for election or reelection as a director all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (The “Exchange Act”) (including such person’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected); (b) as to any other business that the stockholder proposes to bring before the meeting, a brief description of the business desired to be brought before the meeting, the reasons for conducting such business at the meting and any material interest in such business of such stockholder and the beneficial owner, if any, on whose behalf the proposal is made; and (c) as to the stockholder giving the notice and the beneficial owner, if any, on whose behalf the nomination or proposal is made (i) the name and address of such stockholder, as they appear on the corporation’s books, and of such beneficial owner and (ii) the class and number shares of the corporation that are owned beneficially and held of record by such stockholder and such beneficial owner. (3)Notwithstanding anything in the second sentence of paragraph (A) (2) of this section to the contrary, in the event that the number of directors to be elected to the Board of Directors of the corporation is increased and there is no public announcement by the corporation naming all of the nominees for director or specifying the size of the increased Board of Directors at least 70 days prior to the first anniversary of the preceding year’s annual meeting (or, if the annual meeting is held more than 30 days before or 60 days after such anniversary date, at least 70 days prior to such annual meeting), a stockholder’s notice required by this section shall also be considered timely, but only with respect to nominees for any new positions created by such increase, if it shall be delivered to the Secretary at the principal executive office of the corporation not later than the close of business on the tenth day following the day on which such public announcement is first made by the corporation. B.Special Meetings of Stockholders.Only such business shall be conducted at a meeting of stockholders as shall have been brought before the meeting pursuant to the corporation’s notice of meeting.Nominations of persons for election to the Board of Directors may be made at a special meeting of stockholders at which directors are to be elected pursuant to the corporation’s notice of meeting (a) by or at the direction of the Board of Directors or (b) provided that the Board of Directors has determined that directors shall be elected at such meeting, by any stockholder of the corporation who is a stockholder of record at the time of giving of notice of the special meeting, who shall be entitled to vote at the meeting and who complies with the notice procedures set forth in this section.In the event the corporation calls a special meeting of stockholders for the purpose of electing one more directors to the Board of Directors, any such stockholder may nominate a person or persons (as the case may be), for election to such position(s) as specified in the corporation’s notice of meeting, if the stockholder’s notice required by paragraph (A)(2) of this section shall be delivered to the Secretary at the principal executive offices of the corporation not earlier than the 90th day prior to such special meeting and not later than the close of business on the later of the 60th day prior to such special meeting or the tenth day following the day on which public announcement is first made of the date of the special meeting and of the nominees proposed by the Board of Directors to be elected at such meeting. C. General. (1)Only such persons who are nominated in accordance with the procedures set forth in this section shall be eligible to serve as directors and only such business shall be conducted at a meeting of stockholders as shall have been before the meeting in accordance with the procedures set forth in this section.Except as otherwise provided by law or these by-laws, the chairman of the meeting shall have the power and duty to determine whether a nomination or any business proposed to be brought before the meeting was made or proposed, as the case may be, in accordance with the procedures set forth in this section and, if any proposed nomination or business is not in compliance herewith to declare that such defective proposal or nomination shall be disregarded. (2) For purposes of this section, “public announcement” shall mean disclosure in a press release reported by the Dow Jones News Service, Associated Press or comparable national news service or in a document publicly filed by the corporation with the Securities and Exchange Commission pursuant to Section 13, 14 or 15(d) of the Exchange Act. (3)Notwithstanding the foregoing provisions of this section, a stockholder shall also comply with all applicable requirements of the Exchange Act and the rules and regulations thereunder with respect to the matters set forth herein.Nothing in this section shall be deemed to affect any rights (i) of stockholders to request inclusion of proposal in the corporation’s proxy statement pursuant to Rule 14a-8 under the Exchange Act or (ii) of the holders of any series of Preferred Stock to elect directors under specified circumstances. Article II Board of Directors Section 2.01.Power; Number; Qualifications.The business and affairs of the corporation shall be managed by or under the direction of the Board of Directors, except as may be otherwise provided by law or in the Certificate of Incorporation.The Board of Directors shall consist of one or more members, the number thereof to be determined from time to time by the Board.Directors need not be stockholders. Section 2.02.Election; Term of Office; Resignation; Removal; Vacancies.Each director of the corporation shall hold office until the annual meeting of stockholders of the corporation next succeeding his or her election (or, if the directors are divided into classes, until the annual meeting of stockholders in the year in which the term of the applicable class expires) and until his or her successor is elected and qualified or until his or her earlier resignation or removal.Any director of the corporation may resign at any time upon written notice to the Board of Directors or to the President or Secretary of the corporation.Such resignation shall take effect at the time specified therein, and unless otherwise specified therein no acceptance of such resignation shall be necessary to make it effective.Any director of the corporation or the entire Board of Directors may be removed, for cause, by the holders of a majority of the shares then entitled to vote at an election of directors of the corporation.Subject to the rights of the holders of any class or series of Preferred Stock, and except as otherwise determined by the Board of Directors or required by law, newly created directorships resulting from any increase in the authorized number of directors or any vacancies in the Board of Directors resulting from death, resignation, retirement, disqualification, removal from office or other cause may be filled only by a majority vote of the directors then in office, though less than a quorum, and any director so chosen shall hold office until the annual meeting of stockholders next succeeding his or her election (or, if the directors are divided into classes, until the annual meeting of stockholders in the year in which the term of the applicable class expires) and until such director’s successor shall have been duly elected and qualified.At any time when the directors are divided into classes, a majority of the directors then in office, though less than a quorum, may change the classification of any director then in office in order to provide for more closely equivalent numbers of directors in each class.No such reclassification, and no decrease in the number of authorized directors constituting the board, shall shorten the term of any incumbent director without his or her consent. Section 2.03.Regular Meetings.Regular meetings of the Board of Directors may be held at such places within or without the State of Delaware and at such times as the Board of Directors may from time to time determine, and if so determined notice thereof need not be given. Section 2.04.Special Meetings.Special meetings of the Board of Directors may be held at any time or place within or without the State of Delaware whenever called by the Chairman of the Board of the corporation, if any, by the Vice Chairman of the Board of the corporation, if any, by the President of the corporation or by any two directors of the corporation.Reasonable notice (which may be given telephonically) thereof shall be given by the person or persons calling the meeting. Section 2.05.Participation in Meetings by Conference Telephone Permitted.Unless otherwise restricted by the Certificate of Incorporation or these By-laws, members of the Board of Directors, or any committee designated by the Board of Directors, may participate in a meeting of the Board of Directors or of such committee, as the case may be, by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this By-law shall constitute presence in person at such meeting. Section 2.06.Quorum: Vote Required for Action.At all meetings of the Board of Directors one-third of the entire Board of Directors shall constitute a quorum for the transaction of business.The vote of a majority of the directors of the corporation present at a meeting at which a quorum is present shall be the act of the Board of Directors unless the Certificate of Incorporation or these By-laws shall require a vote of a greater number.In case at any meeting of the Board of Directors a quorum shall not be present, the members of the Board of Directors present may adjourn the meeting from time to time until a quorum shall attend. Section 2.07.Organization.Meetings of the Board of Directors shall be presided over by the Chairman of the Board of the corporation, if any, or, in the absence of the Chairman of the Board of the corporation, by the Vice Chairman of the Board of the corporation, if any, or, in the absence of the Vice chairman of the Board, by the President of the corporation or, in their absence, by a chairman chosen at the meeting.The Secretary of the corporation or, in the absence of the Secretary, an Assistant Secretary of the corporation shall act as secretary of the meeting, but in the absence of the Secretary and any Assistant Secretary the chairman of the meeting may appoint any person to act as secretary of the meeting. Section 2.08.Action by Directors Without a Meeting.Unless otherwise restricted by the Certificate of Incorporation or these By-laws, any action required or permitted to be taken at any meeting of the Board of Directors, or of any committee thereof, may be taken without a meeting if all members of the Board of Directors or of such committee, as the case may be, consent thereto in writing, and the writing or writings are filed with the minutes of proceedings of the Board of Directors or such committee. Section 2.09.Compensation of Directors.The Board of Directors shall have the authority to fix the compensation of directors of the corporation. Article III Committees Section 3.01.Committees.The Board of Directors may, by resolution passed by a majority of the whole Board, designate one or more committees, each committee to consist of one or more of the directors of the corporation.The Board of Directors may designate one or more directors of the corporation as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee.In the absence of disqualification of a member of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not such member or members constitute a quorum, may unanimously appoint another member of the Board of Directors to act at the meeting in place of any such absent or disqualified member.Any such committee, to the extent provided in the resolution of the Board of Directors, shall have and may exercise all the powers and authority of the Board of Directors in the management of the business and affairs of the corporation, and may authorize the seal of the corporation to be affixed to all papers which may require it; but no such committee shall have power or authority in reference to amending the Certificate of Incorporation (except that a Committee may. to the extent authorized in the resolution or resolutions providing for the issuance of shares of stock adopted by the Board of Directors as provided in subsection (a) of Section 151 of the General Corporation Law of the State of Delaware, fix the designations and any of the preferences or rights of such shares relating to dividends, redemption, dissolution, any distribution of assets of the corporation or the conversion into, or the exchange of such shares for, shares of any other class or classes of any other series of the same or any other class or classes of stock of the corporation or fix the number of shares of any series of stock or authorize the increase or decrease of the shares of any series), adopting an agreement of merger or consolidation with respect to the corporation, recommending to the stockholders of the corporation the sale, lease or exchange of all or substantially all of the corporation’s property and assets, recommending to the stockholders of the corporation a dissolution or a revocation of dissolution of the corporation, or amending these By-laws; and, unless the resolution expressly so provides, no such committee shall have the power or authority to declare a dividend, to authorize the issuance of stock or to authorize a certificate of ownership and merger pursuant to Section 253 of the General Corporation Law of the State of Delaware. Section 3.02.Committee Rules.Unless the Board of Directors otherwise provides, each committee designated by the Board of Directors may adopt, amend and repeal rules for the conduct of its business.In the absence of a provision by the Board of Directors or a provision in the rules of such committee to the contrary, a majority of the entire authorized number of members of such committee shall constitute a quorum for the transaction of business, the vote of a majority of the members present at a meeting at the time of such vote if a quorum is then present shall be the act of such committee, and in other respects each committee shall conduct its business in the same manner as the Board of Directors conducts its business pursuant to Article II of these By-laws. Article IV Officers Section 4.01.Officers:Election.The Board of Directors shall elect a President and a Secretary of the corporation, and it may, if it so determines, elect from among its members a Chairman of the Board and a Vice Chairman of the Board of the corporation.The Board of Directors may also elect one or more Vice Presidents of the corporation, one or more Assistant Vice Presidents of the corporation, one more Assistant Secretaries of the corporation, a Treasurer of the corporation and one more Assistant Treasurers of the corporation and such other officers of the corporation as the Board of Directors may deem desirable or appropriate and may give any of them such further designations or alternate titles as it considers desirable.Any number of offices may be held by the same person. Section 4.02.Term of Office; Resignation; Removal; Vacancies.Except as otherwise provided in the resolution of the Board of Directors electing any officer of the corporation, each such officer shall hold office at the pleasure of the Board of Directors.
